


[FORM OF]
KRISPY KREME DOUGHNUTS, INC.
2012 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     THIS AGREEMENT (the “Agreement”) is made as of [_____], by and between
Krispy Kreme Doughnuts, Inc., a North Carolina corporation (the “Company”), and
[_____] (the “Participant”).

W I T N E S S E T H:

     WHEREAS, the Board of Directors and shareholders of the Company have
approved the Krispy Kreme Doughnuts, Inc. 2012 Stock Incentive Plan, as it may
be amended (the “Plan”), for the purposes and subject to the provisions set
forth in the Plan; and

     WHEREAS, the Plan provides for the grant of restricted stock units; and

     WHEREAS, pursuant to authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) has, on
behalf of the Company, granted to the Participant restricted stock units with
respect to the Common Stock of the Company, as set forth below; and

     WHEREAS, this Agreement evidences the grant of restricted stock units under
the Plan.

     NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
set forth below and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

1. Award of Restricted Stock Units

     This Agreement sets forth the terms of an award to the Participant of
[_____] restricted stock units (the “Restricted Stock Units” or the “Award”),
subject to, and in accordance with, the restrictions, terms, and conditions set
forth in the Plan and this Agreement. The grant date of this award of Restricted
Stock Units is [_____] (the “Grant Date”). Each Restricted Stock Unit will
entitle the Participant to receive one share of Common Stock at the time, and
subject to the conditions, set forth herein and in the Plan.

--------------------------------------------------------------------------------




2. Vesting of Award; Forfeiture

     If the Participant remains employed by the Company, the Participant shall
become vested in the Restricted Stock Units in [_____] installments beginning on
[_____], and continuing on the next [_____] anniversaries of such date (each
such date shall be a “Vesting Date”), all as set forth below:


Number of Restricted Stock Units that Vest Date       on Such Date [       ]
[       ] [       ] [       ] [       ] [       ] [       ] [       ]


     Any unvested Restricted Stock Units shall be automatically forfeited upon
the Participant’s Termination of Employment for any reason (whether by the
Company or the Participant and whether voluntary or involuntary) other than a
Termination of Employment due to the Participant’s death or Disability, or a
Termination of Employment after becoming Retirement Eligible, or as provided in
Section 7 herein in the event of a Change in Control. In the event (a) of a
Termination of Employment of the Participant due to his or her death or
Disability, or (b) the Participant becomes Retirement Eligible, his or her
Restricted Stock Units shall become immediately vested in full, provided,
however, that distribution of the shares of Common Stock subject to such
Restricted Stock Units shall be made only as provided in Section 4 herein. For
purposes of this Agreement, employment with a Subsidiary or other Affiliate of
the Company shall be considered employment with the Company. Unless otherwise
provided by the Committee, all amounts receivable in connection with any
adjustments to the Common Stock under Section 4.4 of the Plan shall be subject
to the vesting schedule in this Section 2.

3. No Rights as a Shareholder

     Prior to vesting of the Restricted Stock Units and delivery of the shares
of Common Stock to the Participant, the Participant shall not have any rights or
privileges of a shareholder as to the shares of Common Stock underlying such
Award. Specifically, the Participant shall not have the right to receive
dividends or the right to vote such shares of Common Stock prior to vesting of
the Restricted Stock Units and delivery of a certificate(s) (or other evidence
of ownership, such as book entry) for the shares of Common Stock.

4. Distribution of Common Stock

     Subject to the terms of Sections 8 and 24, and except as otherwise provided
in this Section 4, the Company shall distribute to the Participant (or his or
her heirs in the event of the Participant’s death) at the time of vesting of the
Restricted Stock Units (as provided in Section 2 or Section 7 hereof), a number
of shares of Common Stock equal to the number of Restricted Stock Units then
held by the Participant that became vested at such time. Shares of Common Stock
or any other benefit subject to the Restricted Stock Units shall, upon vesting
of the Restricted Stock Units pursuant to Section 2 or Section 7 (and except as
otherwise provided in Section 2 and Section 4 herein in the event of Retirement
Eligibility), be issued and distributed to the Participant (or his or her
beneficiary) no later than the later of (a) the 15th day of the third month
following the Participant’s first taxable year in which the amount is no longer
subject to a substantial risk of forfeiture, or (b) the 15th day of the third
month following the end of the Company’s first taxable year in which the amount
is no longer subject to a substantial risk of forfeiture, or otherwise in
accordance with Code Section 409A. Shares subject to the Restricted Stock Units
which become vested upon the Participant’s becoming Retirement Eligible shall be
distributed upon the first to occur of (i) each Vesting Date(s) as specified in
Section 2 herein, (ii) the date of the Participant’s Termination of Employment
(that is, the date of the Participant’s separation from service, as defined
under Code Section 409A) after becoming Retirement Eligible, (iii) the date of
the Participant’s death, (iv) the date of the Participant’s Disability (as
defined under Code Section 409A), or (v) the date of the Participant’s
Termination of Employment by the Company not for Cause or by the Participant for
Good Reason within two years after the effective date of a Change in Control (as
defined under Code Section 409A). Shares to be distributed as provided in the
preceding sentence (following vesting due to Retirement Eligibility) shall be
distributed within 90 days of the first to occur of the dates described in (i)
through (v) of the preceding sentence (provided that in no event shall the
Participant have the right to designate the taxable year in which such
distribution shall occur).

2

--------------------------------------------------------------------------------




5. Certificates

     Except as otherwise provided in Section 4 herein (regarding Retirement
Eligibility) upon the vesting of the Restricted Stock Units pursuant to the
terms hereof and the satisfaction of any withholding tax liability pursuant to
Section 8 hereof, certificates evidencing the shares of Common Stock required to
be delivered pursuant to the terms hereof shall be delivered to the Participant
or other evidence of ownership of such shares of Common Stock shall be provided
to the Participant, such as tracking through book entry.

6. Nontransferability

     Unless the Committee determines otherwise, no grant of, nor any right or
interest of the Participant in or to, the Award may be assigned, encumbered, or
transferred except, in the event of the death of Participant, by will or the
laws of intestate succession.

7. Change in Control

     Notwithstanding the other provisions of the Agreement, the following
provisions shall apply in the event of a Change in Control:

     (a) To the extent the successor company does not assume or substitute for
the Award (or the Company is the ultimate parent corporation and does not
continue the Award) on substantially equivalent terms (as determined by the
Committee), the Award will become vested in full upon the effective date of the
Change in Control.

     (b) Further, in the event that the Award is substituted, assumed or
continued, the Award will become vested in full if the Participant incurs a
Termination of Employment within six months before (in which case vesting shall
not occur until the effective date of the Change in Control) or two years after
the effective date of a Change in Control if such Termination of Employment (i)
is by the Company not for Cause or (ii) is by the Participant for Good Reason.
For the purposes herein, (A) “Good Reason” shall have the meaning set forth in
Section 22(c) of the Agreement; and (B) “Company” shall include the successor to
the Company’s business or assets, or if all or substantially all of the voting
stock of the Company is held by another public company, such public company.

3

--------------------------------------------------------------------------------




8. Taxes and Withholding

     (a) The Participant shall be responsible for all federal, state, local, and
foreign income taxes payable with respect to the Award. The Participant
acknowledges that he or she may incur substantial tax liability arising out of
the grant, vesting, and/or settlement of the Award and that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

     (b) The Company shall have the right to retain and withhold from any
distribution of Common Stock in respect of Restricted Stock Units the minimum
amount of taxes (including but not limited to the Participant’s FICA obligation)
required by any government to be withheld or otherwise deducted and paid with
respect to such Restricted Stock Units. At its discretion, the Company may
require the Participant to immediately pay the Company in cash or reimburse the
Company for any such taxes required to be withheld and may withhold any
distribution in whole or in part until the Company is so paid or reimbursed. In
lieu thereof, the Company shall have the right to withhold from any other cash
amounts due to the Participant an amount equal to such taxes required to be
withheld or withhold and cancel (in whole or in part) with respect to the
Restricted Stock Units a number of shares of Common Stock having a market value
equal to the amount of such taxes. In addition, unless the Committee determines
otherwise and subject to such conditions as may be established by the Committee,
the Participant may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold shares of Common Stock with a Fair Market
Value equal to the minimum statutory tax required to be withheld. The right to
withhold shares of Common Stock with a Fair Market Value equal to (but not in
excess of) the minimum statutory tax required to be withheld to satisfy the
withholding requirement may be withdrawn by the approval of the Committee.

9. Amendment of Agreement

     This Agreement may be modified, amended, suspended, or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
the parties hereto and otherwise in accordance with the Plan. Notwithstanding
the foregoing, the Committee shall have unilateral authority to amend the
Agreement (without the Participant’s consent) to the extent necessary to comply
with Applicable Law or changes to Applicable Law (including but in no way
limited to Code Section 409A and federal securities laws).

10. Severability

     The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions, and any partially unenforceable provision to
the extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable.

11. Notices

     Any and all notices under this Agreement shall be in writing, and sent by
hand delivery or by certified or registered mail (return receipt requested and
first-class postage prepaid), in the case of the Company, to its principal
executive offices to the attention of the Chief Financial Officer, and, in the
case of the Participant, to the Participant’s address as shown on the Company’s
records.

4

--------------------------------------------------------------------------------




12. Successors and Assigns

     (a) This Agreement shall be binding upon and inure to the benefit of any
assignee or successor in interest to the Company, whether by merger,
consolidation, or the sale of all or substantially all of the Company’s assets.

     (b) This Agreement shall be binding upon and inure to the benefit of the
Participant and his or her legal representative and any person to whom the
Restricted Stock Units may be transferred by will, the applicable laws of
intestate succession, or otherwise in accordance with the terms of the Plan.

13. Agreement to be Bound by Plan

     The Participant hereby acknowledges that the Participant fully understands
his or her rights under the Plan and that the Participant agrees to be bound by
all the terms and provisions of the Plan. The Participant acknowledges that the
Participant has received a copy of the Plan prospectus.

14. Plan Controls

     This Agreement and the Award are subject in all respects to the terms and
conditions of the Plan (which are incorporated herein by reference). Except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan. To the
extent that any conflict may exist between any term or provision of this
Agreement and any term or provision of the Plan, such term or provision of the
Plan shall control, unless the Committee determines otherwise.

15. No Right to Employment or Future Grants; Compliance with Applicable Law

     (a) Nothing in this Agreement shall be construed as constituting a
commitment, guarantee, agreement, or understanding of any kind or nature that
the Company, any Subsidiary, or any Affiliate shall continue to employ the
Participant, nor shall this Agreement affect in any way the right of the
Company, any Subsidiary, or an Affiliate to terminate the employment or other
service of the Participant at any time and for any reason. By the Participant’s
execution of this Agreement, the Participant reaffirms and acknowledges and
agrees that the Participant’s employment or other service to the Company, any
Subsidiary, or any Affiliate is “at will.” The Participant acknowledges and
agrees that the award and acceptance of Restricted Stock Units pursuant to this
Agreement does not entitle the Participant to future grants under the Plan or
any other plan.

     (b) The Company may impose such restrictions on the Restricted Stock Units,
the shares of Common Stock underlying the Award and any other benefits
underlying the Award as it may deem advisable, including, without limitation,
restrictions under the federal securities laws, the requirements of any
securities exchange or similar organization, and any blue sky, state, or foreign
securities laws applicable to such securities. The Company shall not be
obligated to issue, deliver, or transfer shares of Common Stock, make any other
distribution of benefits under the Plan, or take any other action, unless such
delivery, distribution, or action is in compliance with Applicable Law
(including but not limited to the requirements of the Securities Act). The
Company will be under no obligation to register the shares of Common Stock or
other securities with the Securities and Exchange Commission or to effect
compliance with the exemption, registration, qualification, or listing
requirements of any state or foreign securities laws, or any securities exchange
or similar organization, and the Company will have no liability for any
inability or failure to do so. The Company may cause a restrictive legend or
legends to be placed on any certificate issued pursuant to the Award in such
form as may be prescribed from time to time by Applicable Law or as may be
advised by legal counsel.

5

--------------------------------------------------------------------------------




16. Covenants and Representations of Participant

     The Participant represents, warrants, covenants, and agrees with the
Company as follows:

     (a) The Participant has not relied upon the Company with respect to any tax
consequences related to the Award or shares of Common Stock subject thereto. The
Participant assumes full responsibility for all such tax consequences and the
filing of all tax returns the Participant may be required to file in connection
therewith.

     (b) The Participant will not distribute or resell any Common Stock (or
other securities) issuable hereunder in violation of Applicable Law. The
Participant shall comply with all provisions of the Company’s Securities Trading
Policy, as in effect from time to time.

     (c) The agreements, representations, warranties, and covenants made by the
Participant herein with respect to the Restricted Stock Units shall also extend
and apply to all of the shares of Common Stock issued to the Participant from
time to time pursuant to the Restricted Stock Units. Acceptance by the
Participant of any certificate representing shares of Common Stock (or other
evidence of beneficial ownership) shall constitute a confirmation by the
Participant that all such agreements, representations, warranties, and covenants
made herein continue to be true and correct at that time.

     (d) As a condition to receiving this Award, the Participant agrees to abide
by the Company’s Equity Retention Policy, Compensation Recovery Policy, and
Stock Ownership Guidelines and/or other similar policies, each as in effect from
time to time and to the extent applicable to the Participant. In addition, the
Participant shall be subject to such compensation recovery, recoupment,
forfeiture, or other similar provisions as may apply to the Participant under
Applicable Law.

17. Governing Law

     This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of North Carolina, without giving effect to the
principles of conflicts of laws, and in accordance with applicable federal laws.

6

--------------------------------------------------------------------------------




18. Waiver

     The waiver by the Company of a breach of any provision of this Agreement by
the Participant shall not operate or be construed as a waiver of any subsequent
breach by the Participant.

19. Limitation of Liability

     The liability of the Company under this Agreement and in the award of the
Restricted Stock Units hereunder is limited to the obligations set forth herein
with respect to such Award, and nothing herein contained shall be interpreted as
imposing any liability in favor of the Participant or any others with respect to
any loss, cost, or expense which the Participant or others may incur in
connection with or arising out of any transaction involving the Restricted Stock
Units or the shares of Common Stock subject thereto.

20. Entire Agreement

     The parties hereto agree that this Agreement sets forth all of the
promises, agreements, conditions, understandings, warranties, and
representations between the parties with respect to the Award and that there are
no promises, agreements, conditions, understandings, warranties, or
representations, oral or written, express or implied between the parties with
respect to the Award other than as set forth in this Agreement and in the Plan.

21. Authority of Committee

     All determinations made by the Committee with respect to the
interpretation, construction, and application of any provision of this Agreement
shall be final, conclusive, and binding on the parties.

22. Definitions

     (a) “Retirement Eligible” or “Retirement Eligibility” shall mean a time
when the sum of the Participant’s age and years of employment with the Company,
its Subsidiaries, or other Affiliates equals or exceeds 65, provided that the
Participant shall have attained a minimum age of 55.

     (b) “Termination of Employment” means the discontinuance of the
Participant’s service relationship with the Company, its Subsidiaries, or
another Affiliate, including but not limited to service as an employee of the
Company, its Subsidiaries, or another Affiliate, as a non-employee member of the
Board of Directors of the Company, or as a consultant or advisor to the Company,
its Subsidiaries, or another Affiliate. Except to the extent provided otherwise
in an agreement or determined otherwise by the Committee, a Termination of
Employment shall not be deemed to have occurred if the Participant transfers
among the various entities constituting the Company and its Subsidiaries, so
long as there is no interruption in the provision of service by the Participant
to the Company and its Subsidiaries. The determination of whether a Participant
has incurred a Termination of Employment shall be made by the Committee in its
discretion. The Participant shall not be deemed to have incurred a Termination
of Employment if the Participant is on military leave, sick leave, or other bona
fide leave of absence approved by the Company of 180 days or fewer (or any
longer period during which the Participant is guaranteed reemployment by statute
or contract). In the event the Participant’s leave of absence exceeds this
period, he or she will be deemed to have incurred a Termination of Employment on
the day following the expiration date of such period, unless determined
otherwise by the Committee.

7

--------------------------------------------------------------------------------




     (c) “Good Reason” shall have the meaning assigned to such term in the
employment agreement, if any, between the Participant and the Company, a
Subsidiary, or an Affiliate, provided, however that if there is no such
employment agreement in which such term is defined, “Good Reason” shall mean any
of the following acts by the Company, a Subsidiary, or an Affiliate within the
six-month period before or two-year period after the effective date of a Change
in Control, without the consent of the Participant (in each case, other than an
isolated, insubstantial, and inadvertent action not taken in bad faith and which
is remedied by the Company, a Subsidiary, or an Affiliate promptly after receipt
of notice thereof given by the Participant): (i) the assignment to the
Participant of duties or responsibilities materially inconsistent with, or a
material diminution in, the Participant’s position, authority, duties, or
responsibilities as in effect on the date of the Change in Control, (ii) a
material reduction in the Participant’s base salary as in effect on the date of
the Change in Control, (iii) except with regard to international employees, the
relocation, without consent, of the Participant’s principal place of employment
more than 25 miles from the location at which the Participant was stationed
immediately prior to the Change in Control, or (iv) any material breach of any
employment agreement between the Participant and the Company, a Subsidiary, or
an Affiliate; provided that any event described in clauses (i) through (iv)
above shall constitute Good Reason only if the Company fails to rescind or cure
such event within 30 days after receipt from the Participant of written notice
of the event which constitutes Good Reason; and provided, further, that Good
Reason shall cease to exist for an event or condition described in clauses (i)
through (iv) above on the 60th day following the latter of its occurrence or the
Participant’s knowledge thereof, unless the Participant has given the Company
written notice thereof prior to such date.

23. [Forfeiture in the Event of Competition and/or Solicitation or other
Detrimental Acts]1

     In return for granting the Restricted Stock Units to the Participant, the
Participant agrees to the following restrictions.

     (a) The Participant expressly agrees and covenants that during the
Restricted Period (as defined below), the Participant shall not, without the
prior written consent of the Company, directly or indirectly:

          (i) own, manage, control, participate in, consult with, become
employed by, or otherwise render services to any Competitive Business (as
defined below) in the Territory (as defined below), except that it shall not be
considered a violation of this clause for the Participant to be a passive owner
of not more than two percent of the outstanding stock of any class of any
corporation which is publicly traded, so long as the Participant has no active
participation in the business of such corporation;

____________________

1 Section 23 is only included in the Restricted Stock Unit Agreement for persons
holding the title of Senior Vice President or above of the Company or of Krispy
Kreme Doughnut Corporation, its wholly-owned subsidiary.

8

--------------------------------------------------------------------------------




          (ii) induce or attempt to induce any customer, supplier, client, or
other business relation of the Company or its Affiliates to cease doing business
with the Company or its Affiliates if such cessation could reasonably be
expected to result in material harm to the Company;

          (iii) induce or attempt to induce any employee of the Company or its
Affiliates to leave the employ of the Company or its Affiliates, or in any way
interfere with the relationship between the Company or its Affiliates and any
person employed by them; or

          (iv) violate the Company’s Securities Trading Policy.

     (b) The Participant expressly agrees and covenants that the Participant
will not, without the prior written consent of the Company, directly or
indirectly, disclose or use at any time before or after the Participant’s
Termination of Employment any Confidential Information (as defined below) of
which the Participant is or becomes aware, whether or not such information is
developed by the Participant, except to the extent such disclosure or use is
directly related to and appropriate in connection with the Participant’s
performance of duties assigned to the Participant by the Company or its
Affiliates. Under all circumstances and at all times, the Participant will take
all appropriate steps to safeguard Confidential Information in his or her
possession and to protect it against disclosure, misuse, espionage, loss, and
theft.

     (c) If the Committee determines that the Participant has violated any
provisions of this Section 23 or that the Participant’s employment has been
terminated for Cause, then the Participant agrees and covenants that:

          (i) the Participant shall automatically forfeit any rights the
Participant may have with respect to the Award or the underlying shares of
Common Stock as of the date of such determination; and

          (ii) if the Participant has received a distribution of all or any part
of the Common Stock subject to the Award within the twelve-month period
immediately preceding a violation of this Section 23 or termination of the
Participant’s employment for Cause, upon the Company’s demand, the Participant
shall immediately deliver to the Company (A) the shares of Common Stock subject
to the Award which have been distributed during such period (without the payment
by the Company of any consideration for such shares), if the Participant still
owns such shares, or (B) if the Participant no longer owns such shares of Common
Stock, an amount equal to the Gain realized by the Participant with respect to
the shares of Common Stock subject to the Award. For the purposes herein, “Gain”
shall be equal to the disposition price per share of any shares of Common Stock
received pursuant to the Award which shares were sold or disposed of, multiplied
by the number of such shares sold or disposed of, and less any taxes paid which
are not refundable or for which the Participant does not otherwise receive a tax
credit or other form of reimbursement.

9

--------------------------------------------------------------------------------




     (d) Definitions. For purposes of this Section 23 the following definitions
shall apply:

          (i) “Competitive Business” means any business listed on Exhibit A
hereto.

          (ii) “Confidential Information” means information that is not
generally known to the public and that was or is used, developed, or obtained by
the Company or its Affiliates in connection with the business of the Company or
its Affiliates and which constitutes trade secrets or information which they
have attempted to protect, which may include, but is not limited to, trade
“know-how,” customer information, supplier information, cost and pricing
information, marketing and sales techniques, strategies and programs, computer
programs and software, and financial information. It shall not include
information (A) required to be disclosed by court or administrative order; (B)
lawfully obtainable from other sources or which is in the public domain through
no fault of Participant; or (C) the disclosure of which is consented to in
writing by the Company.

          (iii) “Restricted Period” means the period during which the
Participant is employed by the Company or an Affiliate and twelve months
following the date that Participant ceases to be employed by the Company or an
Affiliate for any reason whatsoever.

          (iv) “Territory” means:

     (A) The entire United States and any other country where the Company or any
of its Subsidiaries, joint venturers, franchisees, or Affiliates has operated a
retail facility at which the Company’s products have been sold at any time in
the one-year period ending on the last day of the Participant’s employment with
the Company or its Affiliates; 

     (B) In the event that the preceding clause shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire United States; 

     (C) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the states in the United States where the Company or any of its
Subsidiaries, joint venturers, franchisees, or Affiliates has operated a retail
facility at which the Company’s products have been sold at any time in the
one-year period ending on the last day of the Participant’s employment with the
Company or its Affiliates; 

     (D) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the area that includes all of the areas that are within a 50-mile radius of
any retail store location in the United States at which the Company’s products
have been sold at any time in the one-year period ending on the last day of the
Participant’s employment with the Company or its Affiliates; and 

     (E) In the event that the preceding clauses shall be determined by judicial
action to define too broad a territory to be enforceable, then “Territory” shall
mean the entire state of North Carolina.

10

--------------------------------------------------------------------------------




     (e) The Company may require the Participant, in connection with the
distribution of shares of Common Stock underlying the Award, to certify in a
manner acceptable to the Company that the Participant has not violated the terms
of this Section 23 and may decline to distribute such shares if the Participant
fails so to certify. If the Participant is required to repay any amount to the
Company pursuant to this Section 23, the Participant shall pay such amount in
such manner and on such terms and conditions as the Company may require, and the
Company shall be entitled to withhold or set-off against any other amount owed
to the Participant by the Company or any of its Affiliates (other than any
amount owed to the Participant under any retirement plan intended to be
qualified under Code Section 401(a)) up to any amount sufficient to satisfy any
unpaid obligation of the Participant under this Section 23.

     (f) The Participant acknowledges and agrees that the period, scope, and
geographic areas of restriction imposed upon the Participant by the provisions
of Section 23 are fair and reasonable and are reasonably required for the
protection of the Company. In the event that any part of this Agreement,
including, without limitation, this Section 23, is held to be unenforceable or
invalid, the remaining parts of Section 23 and this Agreement shall nevertheless
continue to be valid and enforceable as though the invalid portions were not a
part of this Agreement. If any one of the provisions in this Section 23 is held
to be excessively broad as to period, scope, and geographic areas, any such
provision shall be construed by limiting it to the extent necessary to be
enforceable under Applicable Law.

     (g) The Participant acknowledges that breach by the Participant of this
Agreement would cause irreparable harm to the Company and that, in the event of
such breach, the Company shall have, in addition to monetary damages and other
remedies at law, the right to an injunction, specific performance, and other
equitable relief to prevent violations of the Participant’s obligations
hereunder.

24. Code Section 409A

     If and to the extent that Code Section 409A is deemed to apply to the
Award, it is intended that this Agreement and the Award shall, to the extent
practicable, be construed in accordance therewith. Notwithstanding any provision
to the contrary in this Agreement, if the Participant is deemed on the date of
his or her “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company to be a “specified employee” (within the meaning
of Treas. Reg. Section 1.409A-1(i)), then with regard to any payment that is
considered deferred compensation under Code Section 409A payable on account of a
“separation from service” that is required to be delayed pursuant to Code
Section 409A(a)(2)(B) (after taking into account any applicable exceptions to
such requirement), such payment shall be made on the date that is the earlier of
(i) the expiration of the six month period measured from the date of the
Participant’s “separation from service” (with such payments to be made during
the seventh month following the “separation from service”, or, if earlier, (ii)
the date of the Participant’s death, or otherwise permitted under Code Section
409A (the “Delay Period”). Upon the expiration of the Delay Period, all payments
delayed pursuant to this Section 24 shall be paid to the Participant in a lump
sum. Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment constituting
deferred compensation for purposes of Code Section 409A, references to the
Participant’s “termination of employment” (and corollary terms) with the Company
shall be construed to refer to the Participant’s “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)) with the Company. In the
event that the Award, this Agreement, or the Plan is deemed not to comply with
Code Section 409A, then neither the Company, the Board of Directors, the
Committee, nor its designees or agents will be responsible to the Participant or
any person for actions, decisions, or determinations made in good faith.

11

--------------------------------------------------------------------------------




25. [Confidentiality]2

     The Participant agrees to maintain the existence and terms of this
Agreement, including the number of shares of Common Stock subject to the
Restricted Stock Units granted hereunder, as confidential, and neither the
Participant nor any person acting on his or her behalf shall disclose the terms
of this Agreement to any third party, other than to the Participant’s attorney,
accountant, members of the Participant’s immediate family, or as required by
Applicable Law. In certain instances, the Company may be required by securities
regulations or other Applicable Law to disclose information about this Award and
even the full content of this Agreement. In the event the Participant breaches
the terms of this confidentiality provision, unvested shares of Common Stock
underlying the Award granted hereunder shall be immediately forfeited.

[Signature Page to Follow]

____________________

2 Section 25 is not included in the Restricted Stock Unit Agreement for
Executive Officers/Section 16 reporting persons of the Company.

12

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

KRISPY KREME DOUGHNUTS, INC.     By:   Title:       PARTICIPANT     Signature:  
Printed Name:  


13

--------------------------------------------------------------------------------




Exhibit A

The following businesses, together with their affiliated companies, are the
“Competitive Businesses” for purposes of this Agreement:

Dunkin Brands Inc.
Tim Hortons, Inc.
George Weston Limited
Interstate Bakeries Corporation
Flowers Foods, Inc.
McKee Foods Inc.
Starbucks
Dewey’s Bakery
Salem Baking Company
Dawn Food Products, Inc.
CSM Bakery Products

Or any other business that derives more than fifty percent (50%) of its revenues
from the sale of doughnuts or baked goods.

The Company reserves the right to modify or amend this Exhibit A at any time and
from time to time.

--------------------------------------------------------------------------------